KRAVITCH, Circuit Judge,
specially concurring:
Although concurring in the result, I would admit in evidence the letter from Mr. Cole to Dr. Holzman as an admission against interest by the authorized agent of a party. Rule 801(D)(2)(D), Federal Rules of Evidence. The letter in question was written by one of plaintiff’s counsel of record during the course and within the scope of his authority as counsel. The plaintiff contends that the Rule does not apply because the attorney had never, at that time, spoken to Mrs. Johnson. I see no merit to this argument.
The plaintiff also contends that the letter is privileged as being the work product of the lawyer. While the document in question was prepared by the lawyer in anticipation of litigation, I do not believe it to contain privileged information, nor was it a work product as contemplated by the Rules.